                                   Via Overnight Fedex

                                                            Maisaa Dawara
            Fatan Dawara                                  305 Seminole Street
         a/k/a Faten Dawara                                Lester, PA 19029
          19 Ridge Avenue
         Norwood PA 19074


           Mirvat Dawara                                      Abeer Naim
         407 Seminole Street                             1007 Milmont Avenue
          Lester, PA 19029                               Swarthmore, PA 19081




          Hitham Albarouki
       a/k/a Haitham Alarouki
       132 South Scott Avenue
        Glenolden,PA 19036




                                   Via USPS Priority


             Bahaa Dawara                                   Imad Dawara
      Register Number: 69940-066                     Register Number: 69939-066
            FCI FORT DIX                                   FCI FORT DIX
FEDERAL CORRECTIONAL INSTITUTION               FEDERAL CORRECTIONAL INSTITUTION
            P.O. BOX 2000                                  P.O. BOX 2000
     JOINT BASE MDL, NJ 08640                       JOINT BASE MDL, NJ 08640
